* Headnote 1. Carriers, 10 C.J., Section 48.
This is an action by F.W. Duckworth, sheriff and tax collector of Harrison county, Miss., against the appellee, the Trackless Transportation Company, to recover for certain privilege licenses to operate busses on its line in Harrison county. The circuit court denied recovery to the sheriff; hence this appeal.
The situation out of which the case grew is, in short, as follows:
The appellee, a transportation company, was operating its bus line, and had paid for and secured privilege license therefor on the 1st of January, 1924, for that year; it paying the amount of privilege taxes according to chapter 120, Laws of 1914, as amended, and chapter 111, Laws of 1920, as amended, and chapter 133, Laws of 1922, which was the law in operation prior to the enactment of chapter 116 of the Laws of 1924, which went into effect April 30, 1924. When the last act became operative, on April 30, 1924, the sheriff undertook to again collect the privilege tax for the operation of the bus line under the last act, which assessed a larger tax than did the act in force January, 1924, under which the appellee had paid its privilege taxes upon its bus line for the entire year of 1924, except as to one bus, the privilege license for which was obtained after April 30, 1924, and it is conceded by the appellee that the privilege tax under the last act of the legislature was due on this one vehicle.
The appellee, transportation company, declined to pay a new privilege tax for the operation of its bus line under the act which went into effect on April 30, 1924, because *Page 409 
it had already paid its privilege tax to carry on the transportation business from the 1st of January, 1924, until the 1st of January, 1925 (except as to the one bus mentioned), and that, as it had paid privilege taxes for the entire year of 1924, the last act, which was effective April 30th of that year, was not applicable to the business of the appellee for the year of 1924.
The opposite view of the sheriff is that, since the legislature had the power to change the rates of privilege taxes at any time, it changed the rate by the act effective April 30, 1924, and that the latter act superseded and annulled the former act, which governed in January, 1924, when the appellee paid its privilege tax for that year.
The precise question, then, is whether or not the act of 1924, which became effective on the 30th of April, was retroactive in its effect, and was intended to annul the privilege license already paid for by appellee, and to require that a new and different tax be paid under the last act for the remainder of the year of 1924, or was the act merely prospective, and intended to apply only to those who applied for privilege license after the date it became effective, April 30, 1924?
We do not think the act (chapter 116, Laws of 1924), which went into effect April 30, 1924, was retroactive in its operation. The act itself expresses no such intention, and the languages does not justify such an implication. Giving a retroactive effect to a statute is not favored, and it will not be done, unless it clearly appears that the legislature so intended. The privilege tax license obtained by the appellee, transportation company, on January 1, 1924, for that entire year, was valid, and was not affected by the subsequent act of April 30th of that year. Therefore the judgment of the lower court is affirmed.
Affirmed. *Page 410